Case 2:17-cv-00993-KM-JBC Document 78 Filed 03/04/19 Page 1 of 1 PageID: 512



                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY



JERRY SOMERSET,
                                                 Civ. No. 17-993 (KM) (JBC)
                Plaintiff,
                                                           ORDER
V.


THE STATE OF NEW JERSEY, et al.,

              Defendants.



      Defendant Strategic Delivery Solutions, LLC, (“SDS”) having filed motions
to dismiss the amended complaint and to vacate the entry of default (DE 62);
and the plaintiff, Jerry Somerset, having filed a motion for default judgment
(DE 73); and SDS having opposed the motion for the entry of default judgment
(DE 75); and the Court having reviewed the various submissions by the
plaintiff (DE 59, 68, 69, 73, 74, 76); and the Court having decided the matter
without oral argument, see Fed. R. Civ. P. 78; and good cause appearing
therefor;
      IT IS this 4th day of March, 2019
      ORDERED that SDS’s motion to vacate the clerk’s entry of default and to
dismiss the amended complaint (DE 62) is GRANTED; and it is further
      ORDERED that Mr. Somerset’s motion for the entry of default judgment
(DE 73) is DENIED as moot.
      The dismissal of claims is with prejudice. The clerk shall close the file.




                                      Ke’&in MeNulty
                                      United States District Judge
